226 F.2d 583
55-2 USTC  P 9734
Forrest L. MOE and Edith B. Moe, Appellants,v.Hugh H. EARLE, Former Collector of Internal Revenue atPortland, Oregon, Appellee.
No. 14623.
United States Court of Appeals Ninth Circuit.
Oct. 28, 1955.

Tooze, Kerr, Hill, Dougherty & Tooze, Lamar Tooze, Robert M. Kerr, Stuart W. Hill, Portland, Or., for appellants.
Marion B. Plant, Bailey Lang, Brobeck, Phleger & Harrison, San Francisco, Cal., amici curiae.
H. Brian Holland, Asst. Atty. Gen., C. Guy Tadlock, Carolyn R. Just, Lee A. Jackson, Ellis N. Slack, Sp. Assts. to Atty. Gen., Andrew D. Sharpe, ,Chief, Trial Section, Department of Justice, Washington D.C., C. E. Luckey, U.S. Atty., Portland, Or., Thomas R. Winter, Sp. Asst. to Regional Counsel, I.R.S., Seattle, Wash., for appellee.
Before STEPHENS, HEALY, and CHAMBERS, Circuit Judges.
PER CURIAM.


1
This appeal raises complicated questions of income taxation in regard to the withholding of a portion of the proceeds derived from the handling and marketing of apples by a cooperative organization.  The appeal is from a judgment of the district court by which the court denied to taxpayer a refund of amounts paid under protest.


2
The judgment is affirmed without a reasoned opinion because we adhere to the general principles expressed in our opinion in the case of Caswell's Estate v. C.I.R., 1954, 9 Cir., 211 F.2d 693.  See also C.I.R. v. Carpenter, 5 Cir., 1955, 219 F.2d 635.